Citation Nr: 0402154	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  94-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio 


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
systemic arthritis.

2.  Entitlement to an increased evaluation for peptic ulcer 
disease with gastritis and residuals of a hiatal hernia 
repair, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant retired from active military service in October 
1991 with more than 24 years of active duty.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO) in which service connection for systemic 
arthritis was granted and assigned a noncompensable 
evaluation and service connection for peptic ulcer disease 
with gastritis was granted and assigned a 10 percent 
evaluation.  

In March 1999, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  Subsequent to that hearing, the 
Board remanded the case to the RO in July 1999 for additional 
development.  The requested development has been accomplished 
and the issues have been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claims.

2.  The veteran's systemic arthritis is manifested by 
complaints of burning in his arms, elbows, wrists, neck, 
middle back and lower back, but without restriction of 
motion.  

3.  The May 2003 VA examination assessments included no 
evidence of systemic arthritis with normal sedimentation rate 
and rheumatoid factor as well as normal CBC.  

4.  Throughout the appeal period the veteran's peptic ulcer 
disease with gastritis and residuals of a hiatal hernia 
repair has been shown to be objectively and subjectively 
manifested by symptoms consistent with no greater than small 
nodular lesions.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for systemic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
Part 4, including § 4.71a, Diagnostic Code 5009 (2003).  

2.  A rating in excess of 10 percent for peptic ulcer disease 
with gastritis and residuals of a hiatal hernia repair is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, including § 
4.7, 4.114, Diagnostic Code 7307 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).
The Board notes that this claim involves the veteran's 
dissatisfaction with the initial rating for the disabilities 
assigned following the original grant of service connection 
in November 1992.  The United States Court of Appeals for 
Veterans Claims (Court) has found that there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating assigned, the entire evidentiary 
record from the time of the veteran's claim for service 
connection to the present is of importance in determining the 
proper evaluation of disability, and staged ratings are to be 
considered in order to reflect the changing level of severity 
of a disability during this period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA examinations 
conducted in July 1992, October 1995, November 1995 and May 
2003; in the testimony given by the appellant at his March 
1999 Travel Board Hearing and in the reports of VA inpatient 
and outpatient treatment rendered between February 1992 and 
May 2000.  

I.  Systemic Arthritis  

Service connection for systemic arthritis was granted in a 
November 1992 rating decision.  A noncompensable evaluation 
was assigned for systemic arthritis pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5009 (arthritis, other types), which 
rates by reference to Diagnostic Code 5002 (rheumatoid 
arthritis), under which a 20 percent rating is assigned for 
manifestations consisting of one or two exacerbations per 
year in a well-established diagnosis.  Rheumatoid arthritis 
with symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrants a 40 percent evaluation.  Rheumatoid arthritis, 
as an active process, warrants a 60 percent evaluation where 
the evidence demonstrates symptomatology less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbation occurring 4 or more times a year, 
or a lesser number over prolonged periods.  A 100 percent 
evaluation is warranted for constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  For residuals such as limitation of motion 
or ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A Note to Diagnostic Code 5002 
provides that the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis; the higher evaluation shall be assigned.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned noncompensable rating and 
that the preponderance of the evidence is against the 
veteran's claim for a compensable rating at this time.  

The appellant testified during his March 1999 Travel Board 
hearing that he takes Tylenol every day and that it helps 
somewhat.  He reported burning in his arms, elbows, wrists, 
neck, middle back and lower back.  He reported that his 
arthritis condition has worsened.  

Review of the medical evidence of record reveals that between 
February 1992 and May 2000 the veteran was seen with 
complaints of joint pain twelve times; three times in 1992 
and nine times in 1993.  In 1992 the veteran was seen for 
thoracic strain, chronic back pain and right elbow 
epicondylitis.  The July 1992 right knee and right and left 
hand x-rays were negative.  In 1993 the veteran was seen for 
acute low back strain, lumbosacral strain, acute back strain 
with disc involvement, and ankle sprain.  He received five 
days of physical therapy in February 1993.  The lumbar spine 
x-rays, dated February 1993revealed minimal spur formation.  

At the July 1992 VA general medical examination the veteran 
stated that for some time he had reported stiffness and pain 
in his peripheral joints, mainly his hands, right wrist, and 
sometimes other joints.  He had never had swollen joints.  He 
had not had an established diagnosis of arthritis of any 
type.  On physical examination there were no peripheral joint 
enlargements or swelling.  There was no deformity.  The 
medial and lateral ligaments were firm.  McMurray's sign was 
negative.  The drawer signs were negative.  There was no 
swelling and no crepitus.  

At the October 1995 VA joints examination the veteran 
reported swelling and painful right knee and low back pain 
without radiation.  The veteran was wearing a back brace, at 
times, when he drove his automobile.  On physical examination 
the veteran's low back did not show any scoliosis.  McMurray 
and Lachman signs were negative.  The x-rays revealed 
moderate L4 spondylosis and mild degenerative arthritis of 
the right knee.  

At the November 1995 VA orthopedic examination the veteran 
complained of intermittent throbbing pain and weakness in the 
left upper extremity.  He stopped his anti-inflammatory 
medication in 1988 due to gastrointestinal problems.  The 
veteran reported that his right knee went out approximately 
once a month and hurt for a week or so and he would 
experience then intermittent swelling in the right knee.  He 
described that pain as burning but noted no locking or loss 
of motion.  

On physical examination the veteran was not in apparent 
distress.  Carotid and upper and lower extremity pulses were 
normal.  Upper extremity reflexes were normal except absence 
of right biceps weakness.  Upper extremity sensation was 
normal.  Lower extremity sensation revealed hypesthesia, 
lateral left thigh and lateral right shank and foot.  
Patellar reflexes were normal bilaterally.  Achilles was 
normal bilaterally.  Range of motion of both hips was normal.  
Straight leg raising was 50 degrees on the right and 45 
degrees on the left.  Examinaton of the veteran's right knee 
revealed tenderness and a positive right lateral McMurray's 
sign.  Ligaments including anterior and posterior cruciates, 
medial and lateral collateral were normal and there was no 
joint line tenderness.  

X-rays of the lumbosacral spine showed significant 
degenerative arthritic spurring anterior cephalad aspect of 
L4 with a slight curvature of the lumbar spine.  Disc spaces 
were intact.  Lumbar lordosis was mimimalized.  Arthritic 
spurring was also noted at the inferior cephald aspect of L3.  
No lytic or blastic changes were noted.  There was no evinced 
of spondylosysis or spondylolisthesis.  X-rays of the right 
knee joint showed no dystrophic calcifications or loose 
bodies.  Slight narrowing of medial joint space was noted and 
no lytic or blastic changes were seen.  Prior x-rays of the 
hands, July 1992, showed no significant degenerative 
arthritic changes.  

At the May 2003 VA examination the veteran complained of left 
upper extremity pain to include the hand, wrist and forearm 
as well as bilateral knee pain.  The veteran denied any 
particular injury of the arm.  He reported that he had been 
treated off and on for pain.  The veteran reported increased 
arm pain.  He stated that he dropped items and had pain, 
which made it difficult for him to make a fist.  His symptoms 
were worse with decreased temperature and his symptoms were 
from the elbow down.  He stated that his hands and arms 
looked puffy.  The veteran did not use a crutch, brace, cane, 
or any, corrective device for ambulation.  He did not use a 
sling.  The veteran was taking naproxen, which helped 
somewhat, but he had to stop because of gastrointestinal 
upset.  He reported that the left upper extremity condition 
affected him in that he had to work with pain.  As for his 
right knee the veteran reported having pain with activity as 
well as occasional swelling.  He indicated that the knee 
locked and his symptoms were worse with decreased 
temperature.  The veteran also reported some popping of the 
knee but denied any dislocation or recurrent subluxation of 
the knee.  He sated that the knee condition made it difficult 
for him to walk and it took longer for him to get where he 
needed to go.  As for his left knee he reported having 
occasional knee pain with activity.  He denied any swelling; 
locking or giving out of the knee.  He denied any recurrent 
subluxation or dislocation of the knee.  The veteran stated 
that the knee condition affected his activity in that when he 
had increased pain he had to decrease his activity.  

The assessments were left forearm pain, left wrist pain and 
left hand pain without evidence of degenerative joint disease 
per x-ray; right and left knee degenerative joint disease and 
meniscal disease per MRI; no evidence of systemic arthritis 
with normal sedimentation rate and rheumatoid factor as well 
as normal CBC.  

The evidence shows that the veteran's symptomatology consists 
of subjective complaints of pain in the arms, elbows, wrists, 
neck, middle back and lower back.  Objective findings were 
that there was no evidence of systemic arthritis with normal 
sedimentation rate and rheumatoid factor as well as normal 
CBC.  

The Board finds no basis in the evidence to conclude that the 
veteran meets the criteria for the next higher 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5009 
(arthritis, other types).  The evidence shows that there is 
no continuation of the veteran's systemic arthritis.  The 
next higher rating, 20 percent requires manifestations 
consisting of one or two exacerbations per year in a well-
established diagnosis.  First of all, VA medical records show 
that the veteran was last seen for complaints of pain with 
regard to the musculoskeletal system in 1993.  Clearly, the 
medical evidence of record does not show manifestations 
consisting of one or two exacerbations per year, since he has 
not complained since 1993.  Secondly, the most recent VA 
examination conducted in May 2003, revealed left forearm 
pain, left wrist pain and left hand pain, but without 
evidence of degenerative joint disease per x-ray and that 
there was no evidence of systemic arthritis.  He had normal 
sedimentation rate and rheumatoid factor, as well as a normal 
CBC.  As such, the requirement of a well-established 
diagnosis, so as to warrant a 20 percent evaluation, has not 
been met.  

With regard to any limitation of motion of the veteran's 
joints, at the July 1992 VA examination there was no 
limitation of motion.  There was no swelling and no crepitus.  
At the October 1995 VA joints examination the veteran's right 
knee flexed from 0 to 120 degrees.  At the November 1995 VA 
orthopedic examination, the range of motion of the right and 
left shoulders was within normal limits.  Examination of the 
veteran's right knee revealed full range of motion.  At the 
May 2003 VA examination the veteran's left hand had full 
range of motion of the metacarpal phalangeal joint with 
flexion to 90 degrees, extension to 0 degrees, full range of 
motion of the proximal interphalangeal joints with flexion to 
120 degrees, extension to 0 degrees and full range of motion 
of the distal interphalangeal joints with flexion to 70 
degrees and extension to 0 degrees.  As for the veteran's 
left elbow he had full range of motion with flexion to 140 
degrees, extension to 0 degrees, supination to 80 degrees and 
pronation to 80 degrees.  As for the veteran's right knee he 
had full range of motion at the knee joint with flexion to 
150 degrees, extension to 0 degrees.  With regard to the left 
knee he had full range of motion of the knee with joint with 
flexion to 150 degrees, extension to 0 degrees.  

Therefore, a compensable evaluation is not warranted for 
limitation of joint motion at any of those joints under 38 
C.F.R. § 4.71a, Diagnostic Codes 5201 (arm), 5205/5206/5207 
(elbow and forearm), 5215 (wrists), 5260/5261 (knees).  

At the October 1995 VA joints examination the veteran's low 
back had forward flexion to 85 degrees, extension backward to 
30 degrees, and bending laterally to 40 degrees on each side.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 provides that an 
evaluation of 10 percent is warranted for slight limitation 
of motion of the lumbar spine; an evaluation of 20 percent is 
warranted for moderate limitation of motion of the lumbar 
spine; and an evaluation of 40 percent requires severe 
limitation of motion of the lumbar spine.  The Board notes 
that the veteran is current in receipt of a 20 percent 
evaluation for lumbosacral strain with degenerative changes 
under Diagnostic Code 5295.  To assign an additional 
disability rating for the limitation of lumbar spine motion 
as a manifestation of systemic arthritis would be pyramiding.  
38 C.F.R. § 4.14.  

At the November 1995 VA orthopedic examination the range of 
motion of his cervical spine included flexion of 40 degrees, 
extension of 45 degrees and right and left rotation to 45 
degrees.  Abduction or lateral flexion of his head / neck was 
right and left to 25 degrees.  Range of motion of the 
veteran's thoracolumbar spine included flexion of 60 degrees, 
extension of 20 degrees, right and left rotation to 35 
degrees and abduction or lateral flexion right and left of 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5290 provides 
that slight limitation of motion of the cervical spine 
warrants an evaluation of 10 percent; moderate limitation of 
motion warrants an evaluation of 20 percent; and severe 
limitation of motion warrants an evaluation of 30 percent.  
As the veteran has full range of motion of the cervical spine 
a compensable evaluation is not warranted for arthritis of 
the cervical spine as a manifestation of systemic arthritis.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  At the March 1999 Travel 
Board hearing the veteran testified that his arthritis pain 
impacts his job in that it takes him twice as long to go up 
and down ladders, he is unable to move items sometimes, and 
he had pain when he tired to lift items.  The veteran 
testified that the heat in Puerto Rico was very hard on him 
and that he did much better in air conditioning.  The veteran 
stated that he lost quite a bit of motion because he used to 
be quite agile and now he had to go up and down ladders very 
carefully and if not he could slip.  The Board has also 
acknowledged the appellant's complaints of pain on use.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  

Taking into consideration the provisions of 38 C.F.R. §§ 
4.40, 4.45, and DeLuca, 8 Vet. App. 202, 204-06 (1995), and 
giving the appellant the benefit of the doubt, an increased 
rating is not warranted.  At the July 1992 VA general medical 
examination there were no peripheral joint enlargements or 
swelling.  There was no deformity and no limitation of 
motion.  At the October 1995 VA joints examination there was 
no swelling or deformity of the right knee joint.  The 
patella was not unusually mobile.  The medial and lateral 
collateral ligaments were firm.  At the November 1995 VA 
orthopedic examination his gait was normal and he was able to 
heel and toe walk easily.  There was no evidence of swelling 
or redness in any visible joints.  He had slight weakness in 
the left triceps and slight weakness of grip bilaterally.  
Lower extremity motor power was normal.  Examination of the 
veteran's right knee revealed that he had no effusion.  At 
the May 2003 VA examination of the veteran's left hand there 
was no erythema or edema noted of the hand, there was no 
swelling noted of the joints.  He had intact grip strength.  
As for the veteran's left elbow there was no tenderness to 
palpation of the elbow.  As for the veteran's right knee, 
there was some mild tenderness to palpation over the over the 
knee as well as some mild, edema; there was no erythema.  The 
veteran's knees showed no tenderness to palpation, and there 
was no erythema or edema.  There was no ligamentous laxity, 
and Lachman's and McMurray's test of the knees were negative.  
Therefore, a compensable rating is not warranted only based 
on painful motion without restriction of motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has also considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, the evidence has not shown that 
the veteran's systemic arthritis causes marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or that he is in need for 
frequent periods of hospitalizations, or that his systemic 
arthritis has otherwise rendered impractical the application 
of the regular schedular standards.  Specifically, the Board 
finds that the medical evidence of record simply does not 
show that the veteran's disability, per se, is productive of 
marked interference with employment.  In this respect, while 
the veteran may testified about his symptoms and express his 
opinion on these issues, the law is clear that only those 
with specialized medical knowledge, training, or experience 
are competent to provide opinion on medical matters.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  To the extent 
that the claimant may experience functional impairment due to 
the service-connected disability addressed here, the Board 
finds that such impairment is contemplated in the currently 
assigned rating.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's systemic 
arthritis, his complaints and the current clinical 
manifestations of the service-connected disability and its 
effects on the veteran's earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41 (2003).  

Should the veteran's disability increase in severity in the 
future, he can reopen the claim and he may be entitled to a 
higher evaluation; however, at present, the evidence does not 
support a higher rating, but rather, more nearly approximates 
the criteria for the currently assigned noncompensable 
rating.  See 38 C.F.R. § 4.1 (2003).  The Board finds that, 
as the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert, supra.

II.  Peptic Ulcer Disease with Gastritis and Residuals of a 
Hiatal Hernia Repair  

Service connection for peptic ulcer disease with gastritis 
and residuals of hiatal hernia repair was granted in a 
November 1992 rating decision.  A 10 percent evaluation was 
assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307.  

The appellant testified during his March 1999 Travel Board 
hearing that he was not currently receiving treatment for 
this condition because he had recently had an operation.  He 
stated that he was likely to go back again because he was 
starting to feel pain on his left side.  The veteran reported 
that he had been receiving treatment at Roosevelt Naval 
Hospital Center, Naval Station since May of 1998.  He 
indicated that he was not on medication for this condition 
because the doctors could not prescribe any, as his stomach 
lining kept tearing open.  The veteran testified that for his 
ulcer he takes Zantac, which helps, but he has to take it all 
of the time.  He stated that he was on a specific bland diet 
where he could not eat tomatoes or peppers or he would get 
reflux and throw up.  The veteran reported that when he had 
any type of food he felt pain, burping, vomiting and some 
burning in his stomach.  He indicated that this happened 
whenever he ate something he should not have or if he ate too 
much of the same thing.  The veteran testified that his 
condition had worsened.  He stated that he had surgery in 
June 1998 for hernia repair and that he missed three weeks of 
work for his stomach in connection with the surgery.  

Review of the medical evidence of record, including that 
which was obtained following the Board's July 1999 remand, 
reveals that in May 1992 bowel sounds were intact. There was 
no organomegaly.  The veteran had some epigastric pain.  In 
March 1993 the veteran's abdomen had normal bowel sounds and 
there were no masses.  The epigastrium was slightly tender.  
The radiology report impression was normal small bowel follow 
through.  In April 1993 the veteran's ulcer was 1-2 mm at the 
gastroesophageal junction in the upper part of the hiatial 
hernia.  The veteran had gastroesophageal reflux disease.  
The veteran underwent esophagogastroduodenoscopy in June 1993 
for symptoms of reflux esophagitis.  The impressions were 
questionable chronic deformity of the at the apex of the 
duodenal bulb, deformity pylorus secondary to an old ulcer, 
diaphragmatic hernia - 3 cm, evidence of active and chronic 
reflux esophagitis.  The veteran underwent an 
esophagogastroduodenoscopy in September 1993.  The 
impressions were persistent esophageal erosions secondary to 
reflux, diaphragmatic hernia and contraction deformity at the 
apex of the duodenal bulb.  

In February 1994 the veteran underwent Nissan fundoplication 
for reflux esophagitis.  On examination, his bowel sounds 
were within normal limits.  There was no distention.  The 
veteran was mildly tender in the epigastric area.  No liver 
enlargement was noted.  The doctor did not palpate for the 
spleen or the kidneys.  The veteran was seen for complaints 
of abdominal pain in March 1995.  Objective examination 
revealed incisional hernia with some local tenderness.  In 
April 1995 the veteran underwent surgery to repair the 
incisional hernia.  On examination bowel sounds were 
hyperactive.  There was a 4-5 cm, midline soft recess 
palpable when the veteran was in the supine position.  When 
he sat up, or stood up, it was easy to see there was a 
midline incisional area hernia.  The doctor did not palpate 
for the spleen or kidneys.  There was no liver enlargement 
noted.  The veteran had a midline scar from the 
fundoplication.  It was well healed.  In July 1998 the 
veteran underwent recurrent hernia repair with mesh.  
Multiple incisional hernias were found.  Two were 
approximately 4-5 cm in diameter and two others were found to 
be approximately 2-3 cm in diameter.  There were multiple 
other weak points in the fascia which were all excised.  

At the July 1992 VA examination the veteran's abdomen was 
soft.  There was no epigastric tenderness.  The liver and 
spleen were not palpable.  There was no hernia.  At the 
November 1995 VA examination the veteran's abdomen had a 
fairly recent surgical scar, which was tender in the supra-
umbilical area and may include a recurrent incisional hernia.  
At the May 2003 VA examination there was a well healed 
midline scar, bowel sounds were positive, there was no 
rebound, guarding or rigidity, there was some subjective 
tenderness to palpation in the mid epigastric region.  The 
assessment was gastroesophageal reflux disease status post 
Nissen fundoplication without significant findings on 
esophagogastroduodenoscopy.  

The veteran's service-connected peptic ulcer disease with 
gastritis and residuals of a hiatal hernia repair is 
currently rated as 10 percent disabling under Diagnostic Code 
7307 of VA's Schedule for Rating Disabilities.  See 38 C.F.R. 
§ 4.114.  Certain provisions of 38 C.F.R. § 4.114 were 
amended effective July 2, 2001.  However, Code 7307 criteria 
for rating gastritis remained unchanged.  Diagnostic Code 
7307 provides a 10 percent rating for chronic hypertrophic 
gastritis, with small nodular lesions and symptoms.  A 30 
percent rating requires multiple small eroded or ulcerated 
areas and symptoms.  A 60 percent rating requires chronic 
with severe hemorrhages, or large ulcerated or eroded areas.  
38 C.F.R. Part 4, Code 7307 (2003).  38 C.F.R. § 4.114.  

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's peptic ulcer disease with 
gastritis and residuals of a hiatal hernia repair.  To 
warrant the next higher, 30 percent, rating, the evidence 
must show disability equivalent to multiple small eroded or 
ulcerated areas and symptoms.  Neither the medical records 
nor examination reports obtained during the appeal period has 
revealed symptoms of such severity.  In fact, more recently 
the assessment was gastroesophageal reflux disease status 
post Nissen fundoplication without significant findings on 
esophagogastroduodenoscopy.  The November 1995 radiology 
reports revealed that there was no hiatal herniation or 
reflux.  There was no obstruction, ulceration, or specific 
mucosal abnormality.  Gastric contours, leman, folds, and 
emptying were normal.  There was no specific abnormality 
involving the duodenal bulb or C-loop.  Post surgical changes 
involved the gastroesophageal junction.  The conclusions were 
normal barium swallow examination and normal upper 
gastrointestinal tract examination.  There is no competent 
evidence to the contrary.  It is also noteworthy that the 
July 1999 CT scan of the abdomen revealed left adrenal 
adenoma and that there was no evidence of abdominal wall 
hernia.  The level of impairment shown simply does not meet 
the requirements for a 30 percent rating under Code 7307.   

III.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
June 2002 RO letter, and he was informed by the July 2003 
Supplemental Statements of the Case (SSOC) of the provisions 
of the VCAA.  Prior SSOCs informed the appellant that the 
results of VA medical examinations and the medical records in 
evidence did not show that his systemic arthritis and peptic 
ulcer disease with gastritis and residuals of a hiatal hernia 
repair disabilities were severe enough to warrant increased 
evaluations.  He has not pointed out to any relevant evidence 
which has not been obtained by VA and which should be 
obtained before a decision on appeal.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
several VA medical examinations.  In addition, the appellant 
was informed about the provisions of the VCAA in the July 
2003 SSOC.  The Board asked the appellant to identify all 
relevant records in the July 1999 remand.  The appellant 
responded and the records available were obtained.  
Therefore, there is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service claim at issue in 
the instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  


ORDER

Entitlement to an increased (compensable) rating for systemic 
arthritis is denied.

Entitlement to an increased rating for peptic ulcer disease 
with gastritis and residuals of a hiatal hernia repair is 
denied.




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



